Citation Nr: 1130867	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1986.  He died in November 2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for the cause of the Veteran's death and entitlement to special monthly compensation based on aid and attendance for accrued purposes.  In November 2005, the appellant submitted additional evidence, along with a statement that she wished for her claims to be reconsidered.  This is accepted as a notice of disagreement with the August 2005 decision.  Thereafter, the RO issued another rating decision in March 2006, essentially reopening the claim for entitlement to service connection for the cause of the Veteran's death and then denying it on the merits.  As the Board finds that the original August 2005 denial was appealed, this is not a claim to reopen, as stated by the RO.  It will, instead, be addressed on the merits.

When the case was last before the Board in October 2009 it was remanded for additional development.

As previously pointed out by the Board in the October 2009 Remand, the issue of entitlement to dependency and indemnity compensation under
38 U.S.C. § 1151 (West 2002) based upon VA treatment (receiving a flu shot at a VA medical center when the Veteran had a diagnosis of Guillian-Barre Syndrome) has been raised by the appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2004.

2.  The original death certificate lists the immediate cause of death as respiratory failure, which was due to or as a consequence of pneumococcal bacteremia, which was due to or as a consequence of pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as disseminated intravascular coagulation (DIC), lactic acidosis, renal failure, and anemia.  

3.  A supplemental medical certification to the original death certificate was completed on December 4, 2004 by the physician who authored the original death certificate.  It lists the immediate cause of death as respiratory failure, which was due to or as a consequence of pneumococcal bacteremia, which was due to or as a consequence of pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as DIC, lactic acidosis, renal failure, anemia, and degenerative disc disease of the lumbar spine.  

4.  At the time of his death, the Veteran had four service-connected disabilities:  degenerative joint disease of the lumbosacral spine rated as 60 percent disabling; radiculopathy of the left lower extremity rated as 40 percent disabling; radiculopathy of the right lower extremity rated as 40 percent disabling; and post fracture status long finger of the right hand rated as noncompensably disabling.  

5.  The competent credible evidence of record shows that the Veteran's service-connected lumbosacral spine disability did not cause his death, nor did it substantially or materially contribute to the cause of his death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2005 and December 2009, the AOJ provided notice to the appellant regarding what information and evidence is needed to substantiate her claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence will be obtained by VA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letters also provided information regarding establishing a claim for Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (2010).  The December 2009 notice letter advised the appellant of the evidence needed to establish an effective date.  

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the appellant's claim was readjudicated by the AOJ in February 2010, after proper VCAA notice was provided and after the appellant had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA medical opinion reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the appellant and her representative.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its October 2009 remand.  Specifically, the October 2009 Board remand instructed the RO to provide the appellant with a notice letter that complied with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board finds that the RO has complied with the Board's instructions and that the February 2010 letter substantially complies with the Board's October 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Governing Laws and Regulations for Service Connection for Cause of Death

When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is usually entitled to DIC.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  In general, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to service connection for the cause of the Veteran's death if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant claims that she is entitled to service connection for the cause of the Veteran's death.  She originally argued, in a VA Form 21-4142 dated in May 2005, that due to the Veteran's osteoporosis, possible Guillain-Barre Syndrome, epilepsy, neuropathy, and service-connected degenerative disc disease of the spine, he was very weak.  After receiving a flu and pneumonia shot on November 3, 2004, he got sick and was unable to fight the infection because of his weakened condition caused by the above listed disabilities.  Thereafter, he developed sepsis, which led to kidney failure, lactic acidosis, and death.  In sum, she has argued that the service-connected degenerative disc disease caused him to be weak and unable to fight off the infection which led to his hospital course and death.  

At the hearing before the undersigned, the appellant argued that the Veteran's service-connected degenerative disc disease caused him to be inactive, resulting in fluid filled lungs, causing the respiratory problems which resulted in his death.  In this regard, she cited the evidence which shows that the Veteran had never before had heart or lung problems.  After he was hospitalized, he was unable to move around and be active.  This, she argues, caused fluid to collect and remain in his lungs, causing the pneumonia and subsequent death.  

The medical evidence of record indicates that in May 2004, the Veteran was examined by the VA Neurology Clinic.  The medical report notes that the Veteran had probable Guillain-Barre Syndrome with incomplete recovery.  The VA neurologist opined that because the nerve biopsy revealed an axonal neuropathy, it was much more consistent with Guillian-Barre with incomplete recovery than with chronic inflammatory demyelinating polyneuropathy, which had previously been diagnosed.  

VA treatment records show that the Veteran received the influenza vaccine on November 3, 2004.  A November 3, 2004 VA treatment record notes a past medical history including peripheral neuropathy of unclear origin, requiring treatment with high dose steroids.  Past diagnoses included Guillain-Barre Syndrome, chronic inflammatory demyelination, and vertebral disc disease.  

A November [redacted], 2004 private treatment record from Carraway Methodist Medical Center notes that the Veteran was admitted for sepsis, pneumonia, alcohol abuse, pancytopenia, and history of seizure disorder.  He was admitted for a four day history of fever of 102 degrees.  He initially refused to go to the doctor's office or hospital.  The Veteran's primary care physician was contacted by the Veteran's wife and an oral antibiotic was called in.  Despite the treatment, his condition did not improve.  He had a nonproductive cough, chills, nausea, vomiting, and diarrhea.  He was admitted to the intensive care unit with the following discharge diagnoses:  overwhelming sepsis, pneumonia, acute respiratory distress syndrome, DIC, multisystem organ failure, and severe hypotension.  

A November [redacted], 2004 private treatment record from Carraway Methodist Medical Center notes that the Veteran's symptoms had progressively worsened.  Specifically, he became acidotic and developed renal insufficiency.  He suffered respiratory arrest on November [redacted], 2004.  He underwent an echocardiogram on November [redacted], 2004.  The impression was atrial fibrillation with rapid ventricular response secondary to multiple ongoing medical problems and fever; bilateral pneumonia with septic shock, DIC with pancytopenia with improved white count; extensive peripheral mottling secondary to high-dose inotropic support; no known coronary artery disease; history of hypertension with present hypotension; and renal failure.  The prognosis was poor.  

A November [redacted], 2004 private treatment record from Carraway Methodist Medical Center notes that the Veteran had few brain stem reflexes without any cortical activity in the absence of sedated hypnotic medication.  The prognosis was guarded.  

Over his stay in the intensive care unit of Carraway Methodist Medical Hospital, his multisystem organ failure improved in every area except his neurologic status.  On November [redacted], 2004, a neurologist was consulted.  His electroencephalogram (EEG) demonstrated a burst suppression pattern.  A repeat EEG on November [redacted], 2004 demonstrated no change.  After discussion of the Veteran's critical condition and dismal outlook for recovery, it was determined by the family to make him a DNRC.  He was therefore removed from the ventilator.  He rapidly deteriorated and was pronounced dead at 1715 hours on November [redacted], 2004.  

The Board notes that the death certificate indicates that the Veteran died on November [redacted], 2004 of respiratory failure, pneumococcal bacteremia, and pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause included disseminated intravascular coagulation, lactic acidosis, renal failure, and anemia.  However, the death certificate was amended in December 2004 to include an additional significant condition contributing to death but not resulting in the underlying cause, namely degenerative disc disease of the lumbar spine.

In February 2006, a VA medical opinion was obtained.  The examiner's report notes review of the Veteran's medical history and the medical history regarding his final hospitalization.  The examiner addressed the question of whether the Veteran's death is related to his inability to fight infections secondary to his weakness from his spine disease.  The examiner discussed the course of the Veteran's hospitalization, to include the prior flu shot on November 3, 2004.  The VA physician opined that the flu shot "is perhaps unrelated."  Regardless, the VA physician continued, the Veteran did not seek medical attention for four days following the onset of his high fever.  The examiner concluded that although the degenerative disc disease of the lumbar spine is listed as a significant condition contributing to death but not resulting in the underlying cause on the death certificate, it was not a significant contributor to the Veteran's death, and it is not, in and of itself, sufficient to cause his death for the reasons that follow.  First, the VA physician stated that pneumococcal infections are related to alcoholism, which the Veteran had a history of.  The examiner stated that he could find no other reason for the Veteran to have had a pneumococcal infection that ultimately led to sepsis (other than alcoholism).  In this regard, there is no known cardiovascular disease.  Furthermore, the Veteran failed to seek medical attention in a timely fashion, which caused the progression to the point of confusion, vomiting, nausea, chills, and a nonproductive cough.  He was encephalopathic prior to the arrival at the hospital.  Shortly after arrival in the hospital, his advanced state of disease caused him to have cardiorespiratory arrest, which ultimately led to hypoxic encephalopathy.  Ultimately, the examiner concluded, the fact that the degenerative disc disease is listed on the death certificate is immaterial; it is listed last on a long list of conditions that contributed to his death but did not result in the underlying immediate cause of death.  

The February 2006 VA medical opinion addresses the appellant's first two arguments in that it states that the degenerative disc disease was not a significant contributor to the Veteran's death, nor was it sufficient to cause the Veteran's death.  Although it was listed on the death certificate, the VA physician opined that there are several other explanations for what happened, and the Veteran's weakened condition due to his service-connected degenerative disc disease did not materially contribute to or cause his death.  

After review of the evidence of record, the Board finds that the claim must be denied.  In this regard, as previously indicated, the appellant is entitled to service connection for the cause of the Veteran's death if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In this case, the principal or contributory cause of the Veteran's death was not an already service-connected disability that caused or aggravated another disability, directly leading to his death.  Notably, the Veteran's service-connected lumbosacral spine disease was not a principal cause of death.  Instead, the principal causes of death are respiratory failure, which was due to as a consequence of pneumococcal bacteremia, which was due to or as a consequence of pneumonia.  Degenerative disc disease of the lumbar spine is listed as a "significant condition contributing to death but not resulting in the underlying cause."  However, it is not a contributory cause of the Veteran's death because, although listed on the death certificate, the VA medical opinion of record shows that it was not a significant contributor to cause of the Veteran's death, nor was it sufficient to cause the Veteran's death.  

In sum, none of the competent, credible medical evidence suggests that the Veteran's degenerative disc disease of the lumbar spine was of such severity as to have had a material influence in accelerating death.  Specifically, the service-connected degenerative disc disease did not affect a vital organ.  Additionally, while the degenerative disc disease did restrict the Veteran's movement in that he required a wheelchair or a walker, it was not, in and of itself, of a progressive or debilitating nature such that it rendered the Veteran materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(3); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

The service-connected degenerative disc disease of the lumbar spine also did not cause or aggravate another disability, directly leading to the Veteran's death.  The degenerative disc disease did not cause or aggravate the immediate cause or underlying causes of death or any other disability which directly led to the Veteran's death.  In this regard, the death certificate specifically indicates that the degenerative disc disease of the lumbar spine was a condition contributing to death but not resulting in the underlying cause, namely respiratory failure, due to pneumococcal bacteremia, due to pneumonia.  In other words, the death certificate itself notes that degenerative disc disease of the lumbar spine did not lead to the immediate cause or underlying causes of death.  Moreover, the VA medical opinion of record explicitly states that the Veteran's alcoholism and his failure to seek medical attention for as long as he did are the causes of the pneumococcal infection that ultimately led to sepsis, respiratory failure, and death.

While the Board appreciates the appellant's contentions, she is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant is competent to give evidence about what she witnessed; for example, she is competent to report that the Veteran was largely immobile as a result of his degenerative disc disease of the lumbar spine.  However, she is not competent to give evidence about any affected internal bodily system or disease mechanism, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).; Layno v. Brown, 6 Vet. App. 465 (1994).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  Moreover, her lay assertions are outweighed by the well-reasoned medical findings of the February 2006 VA examiner.

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the competent evidence of record does not suggest that the degenerative disc disease of the lumbar spine caused such weakness in the Veteran that he was unable to fight off infection, which led to his pneumonia, sepsis, and death due to respiratory failure.  The only evidence of such theory is the appellant's own assertions, and as explained above, the appellant is not competent to describe the methodology of the Veteran's sickness.  The medical evidence of record clearly establishes that although service-connected degenerative disc disease of the lumbar spine is listed on the amended death certificate as a condition contributing to death but not resulting in the underlying cause, the Board finds that it was not a significant contributory cause and it did not materially or substantially contribute to the Veteran's death.  

The appellant does not contend, nor does the evidence show, that the immediate or underlying causes of death (respiratory failure, pneumococcal bacteremia, and pneumonia), which were not previously service-connected, were in fact incurred or aggravated during service.  Regardless, the Board finds that after a review of the entire record, these disorders were not present during service and the medical evidence of record fails to establish an etiological relationship between any of these disorders and active service.

The Board notes that there is no medical opinion regarding the impact the November 3, 2004 flu shot may have had on the Veteran, who had Guillain-Barre syndrome, and its relationship, if any, to the cause of his death.  It appears that this theory of service connection for the cause of the Veteran's death is under the provisions of 38 U.S.C.A § 1151.  This issue has not yet been developed and is now being referred for the second time to the RO for development.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


